Citation Nr: 0800567	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for chronic Hepatitis C 
(HCV), including entitlement to restoration of a grant of 
service connection for HCV.

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to HCV.

3.  Entitlement to service connection for exudative 
retinitis, claimed as secondary to HCV.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to HCV.

5.  Entitlement to chronic renal disease, claimed as 
secondary to Hepatitis C.

6.  Entitlement to service connection for liver cirrhosis, 
claimed as secondary to HCV.

7.  Service connection for chronic obstructive pulmonary 
disease (COPD), claimed as secondary to HCV.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1969 to October 
1972.  He died in May 2007.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDING OF FACT

In December 2007, the Board was informed that the veteran 
died, and that fact is confirmed in the Social Security Death 
Index.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of these claims. 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died on May [redacted], 2007, during the 
pendency of the appeal.  In December 2007, the Board was 
informed of his death by his representative, and while a 
death certificate verifying that fact has yet to be received, 
the Social Security Death Index verifies that the veteran did 
indeed die on May [redacted], 2007.  

As a matter of law, a claim does not survive the death of an 
appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The veteran's 
claims have become moot by virtue of his death and must be 
dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302.


ORDER

The claims are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


